COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS



JAIME ALBERTO SANCHEZ,                              §
                                                                No. 08-15-00093-CR
                               Appellant,           §
                                                                   Appeal from the
V.                                                  §
                                                                 210th District Court
THE STATE OF TEXAS,                                 §
                                                              of El Paso County, Texas
                               Appellee.            §
                                                                 (TC# 20060D01366)
                                                    §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed, in accordance with the opinion of this Court. We therefore dismiss the appeal. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF JULY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.